Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1-6, 10-12, 21-24 in “Claims - 04/02/2021” have been acknowledged. 
This office action considers claims 1-16 and 21-24 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 04/02/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1-6, 10-12, 21-24 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al, of record (US 20170243760 A1 – hereinafter Chao) in view Goto (US 20070170588 A1 – hereinafter Goto).
 (Re Claim 1) Chao teaches a method of manufacturing a semiconductor device (see the entire document; Figs. 4-15; specifically, [0038]-[0060], and as cited below), comprising:

    PNG
    media_image1.png
    295
    483
    media_image1.png
    Greyscale

Chao – Fig. 15
forming an epitaxial source/drain structure (60; Fig. 10; [0050]) at a source/drain region disposed over a substrate (10; Fig. 4; [0038]).
But, Chao as applied above does not disclose forming a nitrogen containing layer on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas or to an NH3 gas while heating the substrate.
Goto teaches forming a nitrogen containing layer (21; Fig. 1E; [0053] – that is the silicide of Ni and N2) on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer (exposed source/drain 20; [0052]) to plasma formed from a nitrogen containing gas (“Sputtering” – [0053]  which is well known to be a plasma process) or to an NH3 gas while heating the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a nitrogen containing layer (silicide of Ni and N2) on exposed surface of the source/drain epitaxial layer as taught by Goto into Chao structure.
The ordinary artisan would have been motivated to form Goto’s nitrogen containing layer into Chao’s source/drain layer in the manner set forth above for, at least, this integration will provide a silicide layer with lower resistance (Goto – [0053]).
Combination of Chao and Goto further teaches:
forming a metal layer (Chao 70; Fig. 13; [0059]) over the nitrogen containing layer; and 
forming an alloy layer (75; Fig. 14; [0060]) of an element of the source/drain epitaxial layer over the source/drain region and an element of the metal layer.
(Re Claim 5) the combination of Chao and Goto teaches the method of claim 1, wherein the metal layer is a Ni layer, a W layer of a Ta layer (Chao “The metal material for the metal layer 70 includes one of Ti, Co, Ni, W or Ta” – [0059]). 
Re Claim 6) the combination of Chao and Goto teaches the method of claim 1, wherein the metal layer is a Ti layer (Chao “The metal material for the metal layer 70 includes one of Ti, Co, Ni, W or Ta” – [0059]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view Goto and in further view of Eom et al., of record (US 20170077248 A1 – hereinafter Eom).
(Re Claim 2) the combination of Chao and Goto teaches wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer to the plasma formed from a nitrogen containing gas (Goto – [0053]).
But, the combination does not expressly disclose while the substrate is heated at a temperature in a range from 450 °C to 600 °C during the formation of the nitrogen containing layer.
In analogous art, Eom teaches a nitridation process under an atmosphere of nitrogen at about 350.degree. C. to about 500.degree. C. (Eom [0098] – Overlapping ranges as claimed – In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a nitrogen containing layer under an atmosphere of nitrogen at about 350.degree. C. to about 500.degree. C as taught by Eom into the combination of Chao and Goto.
nitrogen containing layer under an atmosphere of nitrogen at about 350.degree. C. to about 500.degree. C as taught by Eom into the combination of Chao and Goto in the manner set forth above for, at least, this integration will provide an environment where the silicide layer will be properly formed so as to be able to connect to a subsequently formed contact as is well-known in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Goto and in further view of Cheng et al., of record (US 20190273147 A1 – hereinafter Cheng).
(Re Claim 3) the combination of Chao, Goto teaches claim 1, wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer (see Goto  Fig. 1E; [0052]-[0053]).
But, the combination does not expressly teach the process is performed in an NH3 gas.
In an analogous art, Cheng teaches wherein the nitrogen containing layer is formed by exposing the surface of the epitaxial source/drain structure to an NH3 gas while heating the substrate (Cheng [0042] – “NH.sub.3”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the process in NH3 gas while heating the substrate as taught by Cheng into the combination of Chao and Goto.
The ordinary artisan would have been motivated to integrate Cheng into Chao and Goto in the manner set forth above for, at least, this integration will form a nitrogen .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Goto, Cheng and in further view of Eom.
(Re Claim 4) the combination of Chao, Goto and Cheng teaches claim 3.
But, the combination does not expressly teach wherein the substrate is heated at a temperature between 475 °C to 550 °C.
In an analogous art, Eom teaches wherein the substrate is heated at a temperature between 475 °C to 550 °C  (about 350.degree. C. to about 500.degree. C. - Eom [0098] – Overlapping ranges as claimed – In in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the process of heating the substrate to about 350.degree. C. to about 500.degree. C. as taught by Eom into the combination of Chao, Goto and Cheng.
 The ordinary artisan would have been motivated to integrate Eom into Chao, Goto and Cheng in the manner set forth above for, at least, this integration will provide an environment of heating the substrate to about 350.degree. C. to about 500.degree. C. during nirtridation to complete the process steps.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view Goto and in further view of Cheng.
(Re Claim 7) the combination of Chao and Goto teaches claim 1.
But, the combination does not expressly teach wherein the nitrogen containing layer contains nitrogen in an amount of at least 20 atomic%.
In an analogous art, Cheng teaches wherein the nitrogen containing layer contains nitrogen in an amount of at least 20 atomic% (“the nitrogen atomic percentage can be in a range from 0% to 60%” – Cheng [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the process of the atomic percentage of nitrogen to be in a range from 0% to 60% as taught by Cheng into the combination of Chao and Goto.
The ordinary artisan would have been motivated to integrate Cheng into Chao and Goto in the manner set forth above for, at least, this integration will provide a nitridation process where the atomic percentage of nitrogen to be in a range from 0% to 60% to complete the process steps.
(Re Claim 8) the combination of Chao, Goto and Cheng teaches the method of claim 7, wherein a thickness of the nitrogen containing layer containing nitrogen in an amount of at least 20 atomic% is in a range from 5 nm to 10 nm (Cheng in [0037] teaches a thickness of the nitrogen containing layer in an amount of at least 20 atomic% of 0%-60% to be 0.1 nm to about 5 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in to enable using the thickness ranges disclosed in the prior art of record to arrive at the recited limitation).
(Re Claim 9) the combination of Chao, Goto and Cheng teaches the method of claim 1, wherein a peak nitrogen amount in the nitrogen containing layer is in a range from 50 atomic% to 95 atomic% (Cheng in [0037] teaches atomic% to be in the range of 0% - 60%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using the atomic% ranges disclosed in the prior art of record to arrive at the recited limitation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view Goto and in further view Cheng.
(Re Claim 10) the combination of Chao, Goto teaches the method of claim 1. Goto also teaches the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer (21; Fig. 1E; [0053]; exposed source/drain 20; [0052]).
But combination does not expressly disclose the nitridation process is performed in NH3 gas while heating the substrate at a temperature 475 °C or higher.
In an analogous art, Cheng teaches the disclose the nitridation process is performed in NH3 gas while heating the substrate at a temperature 475 °C or higher and an annealing operation at a temperature of 475 °C or higher as taught by Cheng (Cheng Range of 20 – 600 degrees – [0039]) and an annealing operation at a temperature of 475 °C or higher (Cheng [0039]) into the combination of Chao and Goto.
the nitridation process is performed in NH3 gas while heating the substrate at a temperature 475 °C or higher and an annealing operation at a temperature of 475 °C or higher into the combination of Chao and Goto in the manner set forth above for, at least, this integration will provide a nitridation process where the nitridation process is performed in NH3 gas while heating the substrate at a temperature 475 °C or higher and an annealing operation at a temperature of 475 °C or higher to complete the process steps.

Claims 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view Cheng and in further view of Goto.
(Re Claim 11) Chao teaches a method of manufacturing a semiconductor device (see the entire document; Figs. 4-15; specifically, [0038]-[0060], and as cited below), comprising:
forming a source/drain epitaxial layer (60; Fig. 10; [0050])  at a source/drain region disposed over a substrate (10; Fig. 4; [0038]).
But, Chao does not expressly teach:
performing a first implantation operation to introduce first ions into the source/drain epitaxial layer;
performing a second implantation operation to introduce second ions different from the first, ions into the source/drain epitaxial layer; 
performing a first annealing operation.
In an analogous art, Cheng teaches performing a first implantation operation (Cheng at operation 114 of Fig. 1; “atom-form nitrogen radicals and ions to implant [0036]. Note – this is for forming layer 213)  to introduce first ions into the source/drain epitaxial layer;
performing a second implantation operation (Cheng [0044] - “At operation 116, optionally, a barrier layer 219 is conformally deposited in the source/drain contact openings 232 on the silicide layer 214, on exposed surfaces of the diffusion barrier layer 213 (e.g., nitride layer 215, 217 shown in FIGS. 9 and 10)”) to introduce second ions different from the first, ions into the source/drain epitaxial layer; 
performing a first annealing operation (Cheng [0042] – “….The temperature within the thermal process chamber may be maintained between about 650.degree. C. and about 1200.degree. C., such as about 750.degree. C. to about 1000.degree. C. In one example where the exposed source/drain regions 292 include silicon germanium, the thermal nitridation may convert at least a portion of the silicon germanium into nitrided silicon germanium”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the process steps of performing a first implantation operation to introduce first ions into the source/drain epitaxial layer; performing a second implantation operation to introduce second ions different from the first, ions into the source/drain epitaxial layer; performing a first annealing operation as taught by Cheng with Chao.
Cheng into Chao and in the manner set forth above for, at least, this integration will enable one skilled in the art to complete the process steps as claimed to fabricate the semiconductor device.
But, the combination of Chao and Cheng does not expressly teach forming a nitrogen containing layer on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas or to an NHs gas while heating the substrate;
forming a metallic layer over the nitrogen containing layer; and
forming an alloy layer of an element of the epitaxial- source/drain structure epitaxial layer over the source/drain region and an element of the metallic layer.
In an analogous art, Goto teaches forming a nitrogen containing layer (21; Fig. 1E; [0053]) on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer (exposed source/drain 20; [0052]) to plasma formed from a nitrogen containing gas (“Sputtering” – [0053]  which is well known to be a plasma process) or to an NH3 gas while heating the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a nitrogen containing layer on exposed surface of the source/drain epitaxial layer as taught by Goto into Chao structure.
The ordinary artisan would have been motivated to form Goto’s nitrogen containing layer into Chao’s source/drain layer in the manner set forth above for, at least, this integration will provide a silicide layer with lower resistance (Goto – [0053]).
Chao and Goto further teaches:
forming a metallic layer (Chao 70; Fig. 13; [0059]) over the nitrogen containing layer; and 
forming an alloy layer (75; Fig. 14; [0060]) of an element of the source/drain epitaxial layer over the source/drain region and an element of the metal layer.
(Re Claim 12) the combination of Chao, Cheng and Goto teaches the method of claim 11, wherein the source/drain epitaxial layer includes SiGe (Cheng [0021] – “Depending on the conductivity type of the transistor, the material for the source/drain regions 292 may be chosen to include or be silicon germanium (Si.sub.xGe.sub.1-x, where x can be between approximately 0 and 100)”).
(Re Claim 16) the combination of Chao, Cheng and Goto teaches the method of claim 11, further comprising, after the nitrogen containing layer is formed, performing a second annealing operation at a temperature 475 °C or higher (Cheng [0042] – range of 650.degree. C. and about 1200.degree. C).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Cheng, Goto and in further view of Burke et al., of record (US 8648412 B1 – hereinafter Burke).
(Re Claim 13) the combination of Chao, Cheng and Goto teaches claim 12.
But, the combination does not expressly disclose wherein the first ions are Ge ions. 
However, it is well known in the art choose different ions of different materials to form devices with different conductivity as is taught by Burke (Burke Col. 8, lines 14-16 the first ion implantation includes a germanium, a silicon, an argon, or a xenon ion implantation”).
       Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Burke with the combination of Chao, Cheng and Goto.
The ordinary artisan would have been motivated to use the first ions to be Ge ions as taught by Burke into the combination of Chao, Cheng and Goto in the manner set forth above for, at least, this integration will provide to use Ge ions in order to form source/drain regions with a specific conductivity using ions of Germanium.
(Re Claim 14) the combination of Chao, Cheng, Goto and Burke teaches wherein the second ions include boron (Burke Col. 8, lines 16-18 – “where the second ion implantation includes a boron or a boron difluoride ion implantation”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Cheng, Goto and in further view of Yu et al., of record (US 10115624 B2 – hereinafter Yu).
(Re Claim 15) the combination of Chao, Cheng and Goto teaches claim 11 from which claim 15 depends.
But, combination as applied above does not expressly disclose wherein the first annealing operation includes laser annealing.
       However, in the analogous art, Yu teaches wherein the first annealing operation includes laser annealing (Col. 9, lines 26-36 – “In some examples where the electrode layer 804 includes gaps that cause preferential etching, after the etching processes, by removing gaps in the electrode layer 804 (e.g., using a laser anneal process), residues in the channel regions are reduced or removed, which help reduce defects in subsequent formed gate structures”).
       Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the first annealing operation includes laser annealing in the manner set forth above for, at least, this integration will provide to obtain the obvious benefit of removing residues to eliminate defects as suggested by Yu (Yu Col. 9, lines 26-36).

Claims 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view Goto and in further view of Chao.
(Re Claim 21) Cheng teaches a method (Figs. 4A - 10 and associated texts) of manufacturing a semiconductor device, the method comprising: 
forming a source/drain epitaxial layer (292; Figs. 4A-B; [0020]) at a source/drain region disposed over a substrate (270);
forming an interlayer dielectric (ILD) layer (ILD 297; Fig. 11A) over the source/drain epitaxial layer;
forming a contact opening (232) in the ILD layer to expose a part of an upper surface the source/drain epitaxial layer.
Cheng as applied above does not expressly disclose forming a nitrogen containing layer on or in the upper surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas or to an NIL gas while heating the substrate.
In an analogous art, Goto teaches forming a nitrogen containing layer (21; Fig. 1E; [0053]) on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer (exposed source/drain 20; [0052]) to plasma formed from a nitrogen containing gas (“Sputtering” – [0053]  which is well known to be a plasma process) or to an NH3 gas while heating the substrate. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a nitrogen containing layer on exposed surface of the source/drain epitaxial layer as taught by Goto into Cheng structure. 
The ordinary artisan would have been motivated to form Goto’s nitrogen containing layer into Cheng’s source/drain layer in the manner set forth above for, at least, this integration will provide a silicide layer with lower resistance (Goto – [0053]).
But, the combination of Cheng and Goto does not expressly disclose:
forming a metallic layer over the nitrogen containing layer;
forming an alloy layer of an element of the source/drain epitaxial layer over the source/drain region and an element of the metallic layer; and
forming a conducive layer over the alloy layer in the contact opening.
However, in an analogous art, Chao teaches:
forming a metallic layer (70; Fig. 13; [0059]) over the nitrogen containing layer;
(75; [0060]) of an element of the source/drain epitaxial layer over the source/drain region and an element of the metallic layer; and
forming a conducive layer (plug 100; Fig. 16) over the alloy layer in the contact opening.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Chao’s layer with the structure of Cheng and Goto forming a metallic layer over the nitrogen containing layer; forming an alloy layer of an element of the epitaxial source/drain structure over a source/drain region and an element of the metallic layer; and forming a conducive layer over the alloy layer in the contact opening.
The ordinary artisan would have been motivated to integrate Chao’s alloy into Cheng and Goto structure in the manner set forth above for, at least, this integration will form an alloy of the nitrogen containing layer and the metal layer that reduces contact resistivity (Chao [0024]).
(Re Claim 22) combination of Cheng, Goto and Chao teaches the method of claim 21, wherein the nitrogen containing gas is a mixed gas of N2 and Ar (Goto N2 in [0088] and Ar in [0089]).
(Re Claim 24) combination of Cheng, Goto and Chao teaches the method of claim 23, further comprising, after the nitrogen containing layer is formed, performing an annealing operation at a temperature 475 °C or higher (Cheng temperature of 650-1200 degrees C [0042]).

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Goto and Chao in view Eom.
(Re Claim 23) combination of Cheng, Goto and Chao teaches claim 21. Cheng also teaches wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer to the NH3 gas while heating the substrate (Cheng [0041]-[0042]).
But, the combination does not expressly disclose the NH3 gas is heated at a temperature lower than 450°C.
In analogous art, Eom teaches a nitridation process under an atmosphere of nitrogen at about 350.degree. C. to about 500.degree. C. (Eom [0098] – Overlapping ranges as claimed – In in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a nitrogen containing layer under an atmosphere of nitrogen at about 350.degree. C. to about 500.degree. C as taught by Eom into the combination of Cheng, Goto and Chao.
The ordinary artisan would have been motivated to form the nitrogen containing layer under an atmosphere of nitrogen at about 350.degree. C. to about 500.degree. C as taught by Eom into the combination of Cheng, Goto and Chao in the manner set forth above for, at least, this integration will provide an environment where the silicide layer will be properly formed so as to be able to connect to a subsequently formed contact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898


/OMAR F MOJADDEDI/Examiner, Art Unit 2898